Citation Nr: 0006936	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected 
left knee disorder.  

2. Entitlement to service connection for a right hip 
disorder, claimed as secondary to the veteran's service-
connected left knee disorder.  

3. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an April 1995 rating decision 
in which the RO denied the veteran's claims for service 
connection for a low back disorder and right hip disorder, 
both claimed as secondary to the veteran's service-connected 
left knee disorder; and also denied the veteran's increased 
rating claim for the left knee disorder, currently evaluated 
as 30 percent disabling, effective from August 1985.  With 
respect to the issue of the left knee, the veteran filed an 
NOD in November 1995, and the RO issued an SOC in December 
1995.  In January 1996, the veteran filed a substantive 
appeal.  With respect to the issues of the low back and right 
hip, the veteran filed an NOD in January 1996, and the RO 
issued an SOC in July 1996.  The veteran filed a substantive 
appeal in August 1996.  

In addition, the veteran testified before a hearing officer 
at the VA Field Office in Wilkes-Barre, in March 1996.  
Supplemental statements of the case (SSOC's) were issued in 
May 1996 and May 1999.  The Board also notes that, during his 
personal hearing, the veteran was not permitted to testify 
with regard to his low back and


right hip claims.  The hearing officer indicated that those 
issues were not then on appeal.  Thereafter, in August 1996, 
the veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) to the RO, in which he noted that he had been 
unable to testify at his personal hearing with respect to his 
low back or right hip.  In July 1999, the veteran submitted 
to the RO a VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  In his Form 9, the veteran made contentions 
regarding the issues on appeal.  He also checked the item 
indicating "No" as to whether he desired a hearing before a 
Member of the Board.  The veteran did not make any further 
request for a personal hearing before a hearing officer at 
the VARO.  The Board thus finds that, given the veteran did 
not further request a hearing, either before the Board or a 
VARO hearing officer, when he filed his Form 9 in July 1999, 
we will proceed forward with his appeal as to the issues 
concerning service connection for his low back and right hip.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veterans appeal has been obtained by the RO.  

2. During VA examinations in August 1996 and March 1999, the 
examiners opined that the veteran's complaints with 
respect to his low back and right hip were not related to 
his service-connected left knee condition.  

3. On VA examination in March 1999, the veteran was noted to 
flex the left knee from 20 degrees fixed position to 120 
degrees, but began to experience pain beyond this range of 
motion; and there was significant tenderness over the 
lateral and medial joint line with trace effusion, but no 
evidence of instability.  

4. The veteran's left knee disorder is not productive of 
limited extension to 30 degrees.  



CONCLUSIONS OF LAW

1. The veteran's low back disorder was not incurred as a 
result of service, either on a direct or secondary basis  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a right hip disorder, either on a 
direct or secondary basis  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

3. The criteria for a disability rating greater than 30 
percent, for a left knee disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that a clinical record, dated in April 1952, reported that he 
had sustained a football injury to his left knee in 1949, 
prior to service.  He had reinjured the knee on two other 
occasions since being inducted into the Army, and had 
experienced several episodes of locking during the previous 
18 months.  A separation medical examination, dated in 
December 1952, noted no complaints or findings referable to a 
low back or right hip disorder.  

In April 1956, the veteran was service connected for a left 
knee disorder, and was awarded a 10 percent disability 
rating.  In December 1981, the disability rating was 
increased from 10 percent to 20 percent, effective from 
January 1981.  In May of 1986, the veteran underwent an 
arthroscopy of his left knee at the VA Medical Center (VAMC) 
in Wilkes-Barre.  The procedure revealed a tear and 
considerable degeneration of the lateral meniscus, as well as 
a partial tear of the anterior bone of the medial meniscus.  
The lateral meniscus was excised, as was the partial tear in 
the medial meniscus.  Thereafter, in a June 1988 Board 
decision, the veteran was awarded an increased rating, to 30 
percent.  

In February 1995, the veteran submitted a Statement in 
Support of Claim, dated that same month.  He filed an 
increased rating claim for his service-connected left knee 
disorder, and also claims seeking service connection for low 
back and right hip disorders.  In March 1995, the RO received 
VAMC Wilkes-Barre medical records, dated from February 1994 
to January 1995.  These records noted the veteran's 
complaints of pain in his right hip and right wrist.  An X-
ray study of the left knee revealed mild degenerative joint 
disease.  

In an April 1995 rating decision, the RO denied the veteran's 
claim for an increased rating for a left knee disorder, and 
also denied the veteran's claims for service connection for a 
low back and right hip disorders.  In November 1995, the 
veteran submitted an NOD to the RO, noting that he wished to 
appeal the denial of his claim for an increased rating for 
his left knee disorder.  He also requested a hearing at the 
VA facility in Wilkes-Barre.  

In December 1995, the veteran submitted a statement from Guy 
Fasciana, M.D., dated in September 1995.  Dr. Fasciana 
reported that the veteran was under his care, and noted that 
he felt the veteran's back problems were relative to the 
deformity of his previously injured knee and subsequent 
alteration in his gait as a result of the knee.  

In January 1996, the RO received a VAMC Wilkes-Barre 
treatment record, dated in October 1995.  The record noted an 
evaluation by H. Alex Smith, M.D., who reported that the 
veteran was having a great deal of trouble in his low back 
and left knee. The veteran also complained of pain in his 
hamstring attachments laterally at the knee.  On clinical 
evaluation, the right knee had 30 degrees loss of full 
extension.  Dr. Smith noted that a 1/2-inch lift to the 
veteran's left heel had been added, in an attempt to 
compensate for his loss of extension, and to "see if this 
will give him less discomfort in the knee and, perhaps, even 
aid in his back trouble."  

That same month, January 1996, the veteran submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals) to the RO, in 
which he checked the item indicating that he desired a 
hearing before the Board at a local VA office.  

In March 1996, the veteran testified before a hearing officer 
at the VA Field Office in Wilkes-Barre.  He reported that he 
favored his left knee, and that, at work, he had problems 
arising from the squatting position.  He also reported that, 
due to pain, he could not straighten his left knee, and that 
he had to place an additional heel in his shoe to make his 
limp not as noticeable.  The veteran also reported wearing a 
knee brace, and not partaking in strenuous activities.  In 
addition, the veteran stated that he had undergone a knee 
operation in 1987, but the surgery had not straightened out 
the knee, and his left knee now intermittently locked.  
Furthermore, the veteran reported that he experienced pain on 
the right side of his knee, and that the knee occasionally 
buckled.  

Along with his testimony, the veteran submitted additional 
evidence for consideration in his claim.  An MRI (magnetic 
resonance imaging) report from Physicians Imaging Center, 
dated in March 1996, noted degenerative changes in the 
veteran's thoracic spine.  Physicians Imaging Center bone 
scans of the veteran's back and pelvic  regions, dated in 
February 1996, noted mild degenerative changes in the 
veteran's hips with slight joint space narrowing, in addition 
to cervical and lumbar spine degenerative changes.  

In April 1996, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history 
with respect to his left knee, in particular, his sustaining 
trauma to the left knee while playing football prior to 
service.  The examiner also noted that the veteran's 
employment required a considerable amount of knee bending.  
On clinical evaluation, the veteran was noted to apparently 
have failure of full extension of the leg at the knee, and 
not being able to extend it to the full 180 degrees.  The 
examiner reported that the veteran had an estimated failure 
of full extension of 30 degrees.  Flexion appeared to be 
completely full.  There was no joint effusion, nor apparent 
deformity of the left knee, and there appeared to be no 
lateral instability.  The examiner's diagnosis was internal 
derangement of the knee, very likely related to a football 
injury prior to service based on the veteran's history, with 
a history of joint effusions while serving in the military.  

In August 1996, the veteran underwent an additional VA 
examination.  He reported being unable to completely 
straighten his left knee, and also complained of right hip 
and low back pain.  He said he believed that the pain in his 
right hip and low back was related to his left knee, due to 
an altered walking pattern.  The examiner reported that the 
veteran walked remarkably well, in spite of the partial bend 
in the left knee.  There was no distinct abnormality 
identified with the veteran's gait.  On clinical evaluation, 
the veteran's left knee exhibited no heat, redness, swelling, 
or deformity, and had a benign appearance other than that it 
did not extend through the last 20 degrees.  The examiner 
reported that the lack of extension appeared to be due to 
contractures in the soft tissues behind the knee and in the 
hamstring muscles and tendons.  The veteran's pain in his 
left knee was reported as being in the posterior, or back, of 
the knee.  The front of the veteran's knee was reported as 
seemingly good, with no ligamentous laxity.  

The examiner further reported that various radiographic 
studies revealed mild to moderate degenerative changes in the 
left knee.  It was noted that, if the veteran had a truly 
abnormal walking pattern, it would temporarily place a strain 
on his back, but not necessarily the opposite hip.  The 
examiner opined that the veteran's complaints as to his low 
back and right hip were not related to the problem in his 
left knee, but to some mild changes that had developed over a 
period of years.  The veteran was noted to work at a tire 
shop that he and his brother owned.  The examiner's final 
diagnosis was mild degenerative changes in the left knee and 
the low back, with no abnormalities of the right hip.  

Thereafter, the RO received various VAMC Wilkes-Barre 
treatment summaries, radiographic studies, and examination 
reports, some duplicative, dated from January 1995 to April 
1996.  In particular, a treatment summary, dated in January 
1995, noted the veteran's complaints of left knee pain, 
particularly over the head of the fibula, with loss of 
extension to 30 degrees.  

In March 1999, the veteran underwent VA medical examination.  
He complained of pain and stiffness in the left knee, 
radiating back pain, and intermittent right groin pain.  He 
reported treating the pain with Tylenol and applying 
ointment.  He indicated that his left knee gave him the most 
trouble, but he did not report any history of weakness, 
fatigability, lack of endurance, motor incoordination, or 
bladder or bowel symptoms.  The veteran also reported that 
his symptoms were made worse by activities such as dancing 
and walking long distances.  He indicated that he could walk 
four blocks without much discomfort.  In addition, he did not 
report using a brace, cane, or crutches.  

On clinical evaluation of the left knee, there was a fixed 
flexion deformity of 20 degrees, with significant tenderness 
over the lateral and medial joint line with trace effusion.  
There were negative Lachman's, anterior drawer, and 
McMurray's tests.  The veteran was noted to flex the left 
knee from 20 degrees fixed position to 120 degrees, and began 
to experience pain beyond this range of motion.  Examination 
of the right hip revealed no deformity or swelling.  There 
was deep tenderness in the right groin.  The right hip moved 
in flexion to 120 degrees, extension to 30 degrees, abduction 
and adduction to 45 degrees, internal rotation to 30 degrees, 
and external rotation to 45 degrees.  Examination of the 
lumbar spine revealed no external deformity, good muscle 
bulk, and no paraspinal muscle spasm.  Range of motion was 
flexion to 95 degrees, extension to 30 degrees, lateral 
flexion to the right of 30 degrees and to the left of 20 
degrees, with lateral rotation bilaterally to 40 degrees.  
The examiner reported that a radiographic study of the left 
knee revealed subchondral sclerosis in both medial and 
lateral joint lines, with osteoarthritic changes.  
Radiographic studies of the lumbar spine and right hip 
revealed L4-L5 degenerative disc disease with spondylotic 
changes, and minimal osteoarthritic changes, respectively.  

The examiner's diagnosis was left knee lateral meniscus tear, 
status post lateral meniscectomy with osteoarthritic changes; 
degenerative disc disease at L4-L5, with these changes being 
suggestive of degenerative pathology of several years 
duration; and minimal right hip degenerative joint disease.  
The medical examiner stated the opinion that the right hip 
and low back disorders were not in any way related to the 
left knee condition.  

In July 1999, the RO received a Statement in Support of 
Claim, in which the veteran reported that Dr. Smith, from the 
VAMC in Wilkes-Barre, had reviewed Dr. Fasciana's report and, 
as a result, had issued a special fitting for the veteran's 
shoe.  The veteran opined that, as a result, Dr. Smith had, 
at least implicitly, lent his confirmation to Dr. Fasciana's 
diagnosis.  Furthermore, the veteran indicated that he wore a 
VA-issued brace when involved in any moderate physical 
activity, and also used a cane when walking was the most 
difficult, especially during the winter.  

II.  Analysis

a.  Service Connection

The threshold question to be answered in this aspect of the 
appeal is whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); see Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail, and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although it is not 
otherwise established as incurred in service, if the disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

With respect to the veteran's claim for a low back disorder, 
the Board notes that his service medical records are silent 
with respect to complaints or treatment for a low back 
disorder.  We note that the only competent medical evidence 
of record reflecting that the veteran's low back disorder is 
proximately related to his service-connected left knee 
disorder is the statement from Dr. Fasciana, dated in 
September 1995.  He reported that the veteran was under his 
care, and that the veteran's back problems were relative to 
the deformity of his previously injured knee and the 
alteration in his gait.  In reviewing this document, we note 
Dr. Fasciana has related the veteran's low back disorder to 
his left knee disorder.  Thus, we conclude that the appellant 
has submitted evidence of a well-grounded claim, given that 
there appears to be a medical opinion concluding that the 
veteran's low back disorder is related to his service-
connected left knee disorder.  

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue -- in this instance, service 
connection for the veteran's low back disorder as secondary 
to his service-connected left knee disorder -- by weighing 
and balancing all the other evidence of record.  See Evans v. 
West, 12 Vet.App. 22, 30 (1998).  

Undertaking a merits analysis, we are cognizant that, besides 
the opinion from Dr. Fasciana, there is no other competent 
medical evidence reflecting that the veteran's low back 
disorder is secondary to his service-connected left knee 
disorder.  While the veteran has reported that Dr. Smith, 
from the Wilkes-Barre VAMC, implied confirmation of Dr. 
Fasciana's finding when he approved a special insert for the 
veteran's shoe, the Board finds no medical opinion of record 
from Dr. Smith specifically relating the low back disorder to 
the left knee disorder..  Furthermore, as noted above, on VA 
examinations in August 1996 and March 1999, the examiners 
reported that a relationship between the veteran's low back 
and his service-connected left knee did not exist.  It was 
reported that the veteran's back disorder was due to 
degenerative changes that had developed over a number of 
years.  

Moreover, with respect to the statement from Dr. Fasciana, 
the Board notes that the Court of Appeals for Veterans Claims 
has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  We 
are cognizant that Dr. Fasciana's statement was not 
predicated upon any clinical data or other supportive 
rationale.  Thus, given that we find no other competent 
medical evidence that the veteran's low back disorder is 
related to his service-connected left knee disorder, we find 
Dr. Fasciana's statement lacks sufficient probative value to 
outweigh the other medical opinions of record.

Under these circumstances, following consideration of the 
veteran's medical records prior to, during, and following 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his low back 
disorder is related to his service-connected left knee 
disorder.  As noted above, Dr. Fasciana's opinion is not 
based on any reported clinical data or rationale, and, given 
findings by two VA medical examiners that the veteran's low 
back disorder was not related to his service-connected left 
knee disorder, we find a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Furthermore, as the Court of Appeals for Veterans Claims has 
held, "It is the Board that must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another."  See Evans v. West, 
supra, citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).

Having reviewed the medical evidence in this case, we can 
find none supporting the veteran's contention that his low 
back disorder is related to his service-connected left knee 
disorder.  Furthermore, we also find that the veteran has not 
submitted evidence that the arthritis in his low back was 
manifested to a 10 percent degree within one year following 
service.  Thus, he also does not warrant service connection 
based on the presumption for that specific disease.  
38 C.F.R. § 3.307(a)(3).

With respect to the issue of a right hip, claimed as 
secondary to the veteran's service-connected left knee 
disorder, the Board finds the veteran has not submitted a 
well-grounded claim.  In reaching this conclusion, we note 
that service medical records do not reflect complaints or 
treatment for a right hip disorder.  The first documented 
post-service medical evidence of complaints of right hip pain 
are VAMC Wilkes-Barre treatment records dated in 1994-95.  
That was more than 40 years following service.  Radiographic 
studies of the veteran's pelvic region in 1996 noted mild 
degenerative changes in his hips, with slight joint space 
narrowing.  During VA examinations in August 1996 and March 
1999, the examiners opined that the degenerative changes in 
the veteran's right hip were not related to his left knee 
condition.  The veteran has not submitted any competent 
medical evidence relating his right hip disorder to service, 
or on a secondary basis to his left knee disorder.  

Therefore, the Board finds that the veteran has not submitted 
a well-grounded claim under Caluza, supra, i.e., he has 
failed to submit evidence linking his right hip disorder to 
service, or on a secondary basis to his service-connected 
left knee disorder.  Furthermore, he has not submitted 
evidence that the arthritis in his right hip was manifested 
to a 10 percent degree within one year following service.  
Thus, he also does not warrant service connection based on 
the presumption for that specific disease.  38 C.F.R. 
§ 3.307(a)(3).

The veteran has been very specific in asserting that he 
suffers from a right hip disorder, and that it is related to 
his service-connected left knee disorder.  While the Board 
does not doubt the sincerity of the veteran's contentions in 
this regard, our decision must be based on competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's right hip disorder is related 
to service, or related to his service-connected left knee 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right hip disorder (or his claim for a low back 
disorder), either on a direct basis or as secondary to his 
service-connected left knee disorder, regardless of the fact 
that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right hip disorder, either on a direct basis or secondary 
to the veteran's service-connected left knee disorder, must 
be denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected left knee 
disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's left knee disability has assigned to it a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5261, for limitation of extension of the leg.  Under DC 5261, 
extension limited to 45 degrees is assigned a 50 percent 
rating, the highest rating under this code.  Extension 
limited to 30 degrees is assigned a 40 percent rating, and 
extension limited to 20 degrees is assigned a 30 percent 
rating.  Normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Alternative DC's are also available for assessing residuals 
of knee injuries under 38 C.F.R. § 4.71a, and would allow for 
a higher disability rating.  Under DC 5256, a 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  Finally, under DC 5262, impairment 
of the tibia and fibula, with nonunion, loose motion, and 
wearing of a brace, warrants a 40 percent evaluation.  

In reviewing the evidence, the Board is cognizant that, in 
October 1995, Dr. Smith reported that the veteran had a 30 
degrees loss of full extension of his left knee and that this 
had been present for some thirty years.  On VA examination in 
April 1996, the examiner reported that the veteran had an 
estimated failure of full extension of his left knee also of 
30 degrees.  Flexion appeared to be completely full.  In 
August 1996, the veteran again underwent a VA examination, 
and his left knee was noted as having a benign appearance 
with no heat, redness, swelling, effusion, or deformity other 
than it did not extend through the last 20 degrees.  The 
veteran's pain was noted as being in the contracture in the 
back of the left knee.  The front of the veteran's knee was 
reported as seemingly good, with no ligamentous laxity.  
Also, the examiner noted that the veteran walked remarkably 
well, despite the bend in his left knee.  

Thereafter, the veteran was again examined by VA in March 
1999.  He complained of pain and stiffness in his left knee, 
although he did not report any history of weakness, 
fatigability, lack of endurance, or motor incoordination.  He 
noted that his symptoms were made worse by activity.  
Clinical evaluation revealed significant tenderness over the 
lateral and medial joint line, with trace effusion.  The 
veteran was noted to flex the left knee from 20 degrees fixed 
position to 120 degrees, and he began to experience pain 
beyond this range of motion.  An associated radiographic 
study revealed degenerative changes in the left knee.  

Thus, the Board concludes, based upon the evidentiary record 
before us, and following the most recent VA examinations, 
that, under a precise interpretation of DC 5261, a rating 
greater than 30 percent is not appropriate, given that the 
evidence does not reflect extension of the veteran's left 
knee limited to 30 degrees or 45 degrees.  Furthermore, the 
Board has also considered the veteran's disability under DC 
5256 and DC 5262.  However, there have been no objective 
medical findings of ankylosis of the left knee with fixed 
flexion, and there is no evidence of impairment of the tibia 
and/or fibula with nonunion, loose motion, and/or use of a 
brace.  Thus, DC's 5256 and 5262 are not applicable to the 
veteran's claim.  However, our analysis as to the veteran's 
left knee disorder does not end there.  

As noted above, the veteran contends that activities make his 
left knee disorder more painful.  In this regard, the Board 
has considered the applicability of the precedential judicial 
decision in DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), 
wherein the Court held that a particular diagnostic code 
which rates on the basis of range of motion must be applied 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, and the effects 
of pain and other symptoms on use, and the effects of 
periodic flare-ups, must be taken into account in rating the 
disability.  We note that during his March 1999 VA 
examination, the veteran complained of increased pain during 
activities such as dancing or walking long distances.  The 
examiner reported that the veteran did not report any history 
of weakness, fatigability, lack of endurance, or motor 
incoordination with respect to his left knee.  While the 
examiner noted that the veteran had not reported wearing a 
brace or using a cane, in a subsequent statement from the 
veteran, he noted that he wore a VA-issued brace when 
involved in any moderate physical activity, and also used a 
cane when walking was the most difficult, especially during 
the winter.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision , as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, and the lack of objective evidence of 
instability or deformity of the veteran's left knee, as well 
as the fact that any pain associated with the veteran's 
degenerative arthritis in his left knee is rated on the basis 
of limitation motion under DC 5261 (See 38 C.F.R. § 4.71a, DC 
5003), it is the Board's judgment that the currently assigned 
30 percent rating best reflects the veteran's service-
connected left knee disorder.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 30 
percent at this time.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for a right hip disorder 
is denied.  

3. Entitlement to an increased rating greater than 30 percent 
for a left knee disorder is denied. 



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



